MEMORANDUM **
Param Kumar, a native and citizen of India, petitions pro se for review of the final decision of the Board of Immigration Appeals (“BIA”) sustaining the Immigration and Naturalization Service’s appeal of an immigration judge’s decision to grant Kumar’s application for asylum and withholding of deportation. Pursuant to the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”), the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we therefore have jurisdiction under 8 U.S.C. § 1105a(a), as amended by IIRIRA § 309(c), see Avetova-Elisseva v. INS, 213 F.3d 1192, 1195 n. 4 (9th Cir.2000). We review de novo the BIA’s legal conclusion that Kumar was not persecuted on account of his membership in a “particular social group,” see Hernandez-Montiel v. INS, 225 F.3d 1084, 1090-91 (9th Cir.2000), and we deny the petition for review.
Kumar contends that the BIA erred in concluding that he did not belong to a particular social group for purposes of eligibility for asylum and withholding of deportation. We disagree because Kumar did not show that there existed common characteristics among members of his purported social group that were sufficiently fundamental to their identity. See Li v. INS, 92 F.3d 985, 987 (9th Cir.1996) (concluding “[populations whose only common characteristic is their low economic status do not form a social group for asylum purposes”). Accordingly, the BIA properly denied Kumar’s application for asylum and withholding of deportation. See De Valle v. INS, 901 F.2d 787, 793 (9th Cir.1990).
We do not reach Kumar’s contention that he fears future persecution because of a political opinion imputed to him by police because Kumar failed to exhaust his administrative remedies with regard to this issue. See Cortez-Acosta v. INS, 234 F.3d 476, 480 (9th Cir.2000) (per curiam).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.